 WOLVERINE SHOE & TANNING CORPORATION307bility of court of appeals and even Supreme Court review, it is not unreasonable toestimate that the election may be pending for 2 or even 3 years. Fluctuations in thecost of living or in the labor market or in other factors affecting the employer'sbusiness may well occur during this period, rendering wage adjustments advisable ornecessary.I cannot believe thatAmboxor any other decision requires a holding,that any such adjustment made while a second election is pending is automaticallyan unfair labor practice.I find that the granting of benefits on May 1 was an exercise by the Company ofbusiness judgment unrelated to union activity and it did not violate the Act.CONCLUSIONS OF LAW1.Respondent is engaged in commercewithinthe meaningof the Act.2.The Unionand the Employee Grievance Committee,are labor organizationswithin the meaning ofthe Act.3.Respondent has engaged in nounfair laborpractices cognizable in this pro-ceeding which would warrant the issuance of a remedial order.RECOMMENDED ORDERThe complainthereinshould be, and herebyis,dismissed.Wolverine Shoe & Tanning CorporationandAmerican Federa-tion of Labor-Congress of Industrial OrganizationsWolverine Shoe & Tanning CorporationandInternational Union,Allied Industrial Workers of America,AFL-CIO.Cases Nos.7-CA-4545, and, 7-CA-4601.April 30, 1965DECISION AND ORDEROn February 4, 1965, Trial Examiner John P. von Rohr issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection with thiscase to a three-member panel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings,' conclusions, and recom-mendations of, the Trial Examiner.1 The Trial Examinerfound that Robert E. Splane's union activity was a contributingfactor leadingto hisdischarge.On the record before us,we find that Splane s unionactivity was the motivatingfactor for the discharge.152 NLRB No. 19. 308DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recommendedby the Trial Examiner and orders that Respondent, Wolverine Shoe& Tanning Corporation, Rockford, Michigan, its officers, agents, suc-cessors, and assigns, shall take the action set forth in the Trial Exam-iner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges duly filed, the General Counsel for the National Labor RelationsBoard, for the Regional Director of Region 7 (Detroit, Michigan), issued a consoli-dated complaint on May 4, 1964, against Wolverine Shoe & Tanning Corporation,herein called the Respondent or the Company, alleging that it had engaged in certainunfair labor practices affecting commerce within the meaning of Section 8 (a) (1) and(3) of the National Labor Relations Act, as amended, 61 Stat. 136, herein called theAct.The Respondent's answer denies the allegations of unlawful conduct as allegedin the complaint.Pursuant to notice, a hearing was held in Grand Rapids, Michigan, on June 22,23, 24, and 25, 1964, before Trial Examiner John P. von Rohr.All parties wererepresented by counsel and were afforded an opportunity to adduce evidence, toexamine and cross-examine witnesses, and to file briefs.A brief has been filed bythe Respondent and it has been carefully considered.No brief was received fromthe General Counsel.'Upon the entire record in this case, and from my observation of the witnesses, Ihereby make the following:FINDINGS OF FACT AND CONCLUSION1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Michigan corporation engaged in the manufacture, sale, anddistribution of shoes, gloves, and related leather products. Its principal office, plant,and place of business is located at Rockford, Michigan.During the calendar year preceding the hearing herein, Respondent shipped prod-uctsmanufactured by it in excess of $10,000,000 from its Michigan plants to pointsand places outside the State of Michigan.During the same period, it purchased andreceived goods and materials valued in excess of $1,000,000 at its Michigan plantsfrom points and places located outside the State of Michigan.The Respondent concedes, and I find, that it is and has been engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDAmerican Federation of Labor-Congress of Industrial Organizations and Interna-tionalUnion, Allied IndustrialWorkers of America, AFL-CIO, are labor organi-zations within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe Respondent, principally known as the manufacturer of Hush Puppy shoes, hasplantslocated in Rockford, Ithaca, Greenville, Big Rapids, and Reed City, all Michi-gan cities.It also has a warehouse in Sparks, Nevada, and one in New Jersey. Thefacilities involved here are restricted to those located in Rockford and Ithaca,Michigan.The Rockford facility includes a shoe factory, a sole plant, a tannery, two ware-houses, thesales and administrative office, and a research and development center.1 The General Counselfailedto file a brief notwithstanding my request that he do so.I am impelled to state that the failure to file a brief in this complicated factual situationwas adistinct disservice to this case. WOLVERINE SHOE & TANNING CORPORATION309The American Federation of Labor-Congress of Industrial Organizations, a labororganization, undertook an organizational campaign among Respondent's Rockfordproduction and maintenance employees beginning in August 1963.According toArlo B. Strohpaul, field representative, these organizational activities continuedthrough April or May 1964, at which time they ceased.At Ithaca, Respondent maintains a shoe plant which produces men's Hush Puppyshoes.Approximately 550 employees work at this plant in departments whichinclude cutting, fitting, lasting, finishing, and inspection.The Allied IndustrialWorkers Union commenced its organizational campaign among the Ithaca employ-ees on October 30, 1963. The last of numerous union organizational meetings whichfollowed took place on March 28, 1964. Prefatorily, it should be stated that thecomplaint alleges and the answer admits that the following persons constitute theofficial hierarchy; that is, these persons are vested with supervisory authority overallof Respondent's plants:A. K. Krause, president; Gordon C. Krause, executivevice president; Robert Young, general supervisor; Dewey Hutson, plants manager;and Robert Lathrop, plants supervisors.Itmay be stated at the outset that the Respondent, in a series of letters to theemployees beginning on September 17, 1963, made no bones about the fact that itwas strongly opposed to the Unions' organizational efforts.Without detailing all ofthe statements made in opposition to the Unions in each of these letters,2 I need onlyrefer to the opening statement of "The Company's Position on Labor Unions"; thisis a 3-page document sent toallof the Respondent's employees with an accompanyingletter signed by President A. K. Krause.This statement read as follows:So you may clearly and frankly answer questions from employees, we want youto know our company position on labor unions.We feel very strongly that alabor union would be undesirable in the Wolverine Shoe and Tanning Corpo-ration.A. The Rockford plantWhile not all supervisors at Respondent's Rockford facilities are involved in theincidents of alleged unfair labor practices, those so mentioned in the testimony andtheir line of supervisory authority are as follows- Lowell Gurner, Rockford ware-house superintendent; Allen Hunting, Rockford plant superintendent; Richard Solo-mon, superintendent, warehouse 41; Stanley Six, foreman, warehouse 41, JackTanner, superintendent, warehouse 45; Arnold Botts, plant foreman.1.Interference, restraint, and coercion at the Rockford plantAs will be noted throughout the entire discussion of this case, the Respondentengaged in numerous, flagrant, and all manner of violations of Section 8(a)(1) ofthe Act, practically all of which are undemed.The incidents at the Rockford plantwhich I set forth below involve only those employees who are not alleged as dis-criminatees herein.Additional incidents where the Respondent infringed upon therights of employees guaranteed under Section 7 of the Act will be included in myconsideration of the cases of the individuals who are alleged to have been dischargedin violation of Section 8(a) (3) of the ActFrom the credited and unrefiited testimony of the employee witnesses involved,I find that the following incidents occurred:1.In about the middle of September 1963, employee Leonard Potter, who workedinwarehouse 41, was told by Warehouse 41 Superintendent Richard Solomon toreport to the main office of Lowell Gurner, superintendent over the two RockfordwarehousesHe did so. Present in the office were Rockford Warehouse Superin-tendentGurner, together with Plants Supervisor Robert Lathrop.Gurner askedPotter if he had passed out union cards and Potter replied that he had.Gurnerthereupon referred him to the Company's no-solicitation rule (concerning whichmore will be said later).After some further discussion about the Union, duringwhich Gurner said that some notation would be made in Potter's personal file, Potterfinally said he would discontinue passing out union cards.Gurner and Lathropthereupon told Potter that they knew a union meeting was coming up and askedPotter if he would attend and let them know "what went on " Potter replied thathe would.Thereafter, Potter in fact did attend a union meeting which was held inthe Veteran's Hall at Edgerton, Michigan.About a week after the foregoing con-2There is no allegation in the complaint that these letters or any statements containedtherein were in violation of Section 8(a) (1) of the Act. Indeed, the complaint makes noreference to these letters at all 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDversation,Gurner and Warehouse 41 Superintendent Solomon came out to Potter'shome and asked him how many persons had attended the meeting. Potter said therewere almost 20.Then they asked him to tell them the names of the employees whohad attended, but Potter declined to disclose this information.At this point, Garnerstated that this was not really necessary since they had the license numbers of thecars that were parked in the area of the Veteran's Hall.Additionally, Potter wasqueried as to what transpired at the meeting, but Potter merely replied that "it waslike a sales meeting." I might note here that neither Gurner nor Lathrop were calledto testify at the hearing.2. In October 1953, James Andrews, a warehouse 41 employee, was summonedto the office of Lowell Gurner with Plants Supervisor Lathrop also present.Gurnerbegan bytellingAndrews that he knew who was passing out union cards, includingAndrews, as Andrews in fact had done. Gurner thereupon proceeded to ask Andrewsto name the employees who were distributing cards, but Andrews declined. Statingthen that whatever Andrews said "would be strictly kept right there," Gurner requestedthat Andrews bring back information about a union meeting that was to be held thenext day.When Andrews asked what was wanted. Gurner replied that he wantedthe number and names of employees who attended and "the plants the union hadgone into."The meeting concluded with Lathrop telling Andrews to have him pagedat the office on the following day so that they could arrange for a further meetingto be held at Lathrop's home. The next day Andrews did attend the union meeting,following which he went to the office and told Lathrop that anything he had to saywould be said "right there" rather than at Lathrop's homeContinuing, Andrewsstated that he could not give out any information and still keep his "head up" amongthe employees.Lathrop asked if he could not at least divulge the number of employ-ees inattendance, but Andrews refused and the discussion ended.3.Woodrow Turner, a warehouse 45 employee with top seniority, was given anauthorization card shortly after the organizing started by Robert Splane, one of thealleged discriminatees herein.Thereafter Lowell Gurner came up to Turner whilehe was at work and asked if he had sent his card in to the Union.3 Turner repliedthat he had sent the card back in an envelope but that he did not sign it.4 On anotheroccasion when Gurner spoke to Turner about the Union he referred to the fact thatTurner was an older employee.He then asked Turner to speak "against the Union"to the younger employees who "didn't know what the score was."During the fall of 1963, while working together with Warehouse 41 ForemanStanley Six, Turner was also questioned by Six on several occasions as to what heknew about the Union.4.Robert Matthews, a warehouse 41 employee, attended various union meetingsin latter 1963 through February 1964, these being held in Edgerton and Cedar Springs.Stanley Six questioned Matthews about a dozen times during this period to ask if heattended the meetings and how many other employees had attended.On one suchoccasion Six asked Matthews if he planned to attend a meeting he said was scheduledfor the following Sunday.At the beginning of the following week, Six told Matthewsthat he had "bad information" on it, that a meeting had not been held that Sunday 5On one occasion Six asked Matthews if he had signed a union card.When Matthewsreplied that "maybe" he had, Six countered by saying that he "knew" that he had.On at least one occasion Six asked Matthews what he thought about the Union andon another occasion he spoke derogatorily against the Union. In this latter instance,Six stated that "the Union wasn't any good" and that a union had run 10 shoe com-panies out of businessHe also told Matthews that he "wouldn't get much moremoney [with a union]," and that the employees would not get more than a 15-centraise in 2 years with the Union.5.On several occasions in early 1964, Six approached Harold Martin, a ware-house 41 employee, asked if he had attended any union meetings, and asked him tonamethose who had attended.°3 Although Gurner Indicated to Turner that he knew Turner had a card, it appears thathe did not elaborate.'Turner was a neutral witness.He never signed a card and at the hearing he testifiedthat he was neither for nor against the Union3 This incident reflects the extent to which Respondent followed the union activitiesof its employees and becomes particularly significant when the case of James H. Skibinski,an alleged discriminatee, is consideredinfra.Martin testified that in fact he had not attended any union meetingsAs in theother instances cited in this section, Martin's tesimony is undenied. WOLVERINE SHOE & TANNING CORPORATION3116Lawrence Noonan, employed at Respondent's main shoe plant in Rockford,attended union meetings held in Edgerton and Cedar Springs.On an afternoon whiledriving on a highway on his way back to the plant from a union meeting in Edgerton,Noonan observed Rockford Plant Superintendent Allen Hunting, who had pulledup in his car at an intersection.Noonan testified that Hunting observed him as hedrove by.This intersection was located about 11/2 miles from Edgerton.Later thatday in the plant Hunting came up to Noonan and said, "Did you make any moneyat the card party today?"When Noonan replied in the negative, Hunting theieuponsaid that he "couldn't figure out, a guy making $120 a week doing something like that."On another occasion, Noonan's foreman, Arnold Botts, appioached Noonan atwork, said that he had heard there was a good deal of union activity going on, andasked if Noonan knew anything about it.When Noonan ieplied that he heaid a"little bit" about it, Botts asked Noonan what he thought about the Union. Noonan'sresponse to this interrogation need not be detailed here.2.The discharges at Rockforda.James H. SkibinskiJames Skibinski worked for the Respondent in warehouse 45 under SupeiintendentJack Tanner from September 16 until December 9, 1963, at which time he wasdischarged.When he was first hired Tanner asked how he felt about the UnionSkibinski replied that he "thought the Union had its good points, but it took peopleto make a union, that the people had to stick together to make a union." 7 Skibinskitestified that about a month later Tanner took him aside and again asked what hethought about the Union. Skibinski stated that he thought it had its good points andthat a union would get them equal pay for equal work.Although Skibinski signed a union card during the first week of his employment,itdoes not appear that he was particularly active on behalf of the Union around theplant.However, on the evening of Friday, December 7, Skibinski attended a unionmeeting which was held in Edgerton, Michigan.At this meeting, which included theattendance of 5 of the 13 warehouse employees, Skibinski arose to his feet and spokevigorously on behalf of the Union.Without detailing all that he said, his talkincluded a critical denouncement of a certain wage policy advocated by LowellGurner, whom, it will be recalled, was top supervisor of both Rockford warehouses.On the Monday following this meeting, December 9, Skibinski was discharged.Hewas notified of his discharge by Tanner at quitting time, and was told, according toTanner, that "he was not performing his job to the best of his ability."When sonotified, Skibinski voiced the protest that he was "getting it" and departed.Conceding that Skibinski was a good worker for the first 11/z months of hisapproximate 3 months of employment, Tanner testified that Skibinski's woik "slackedoff" during the latter half of his employment and that this, in essence, was the ieasonfor his termination. In testimony that was more conclusionary than specific, Tannertestified that "during this period I felt that his work was slacked off and that thisemployee was coming to work in my opinion tired out from late hours or somethingof this nature and that his work was suffering, and he was a good boy, as I recalland made this known to him." Turner testified that on one occasion he spoke toSkibinski about this alleged deficiency, including the fact that Skibinski talked withother employees which, he said, "impaired our production."Respondentstates initsbrief that as a result of an injury which occurred on Wednesday, December 4,Tanner reviewed the record again and then decided to terminate this employeeConcerning this injury, the Respondent's compensation repoit states, "While clearinga power conveyer, employee bumped back on the metal fire door." Tanner testifiedthat it was his "belief" that this accident occurred because Skibinski came in tiredand was not alert.However, the fact of the matter is that Tanner did not witnessthis accident, for Skibinski only reported the incident to him and requested that hebe sent to a doctor.Moreover, since Tanner acknowledged that Skibinski did notlose any time from workas a resultof the accident, it is apparent that the injury wasat best but a minor bump. In short, I do not credit Tanner's testimony to the effectthat Skibinski became such a poor worker during the last 11/z months of his employ-7Alhough Skibinski quoted Tanner as asking about"the Union," It appears more likelythat this discussion referred to unions In general rather than to the Charging Union. Infact, Skibinski testified that he was unaware that any union was organizing at the timehe was hired. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDment that it became necessary to discharge him.At best, I am persuaded that hisgeneralized testimony as to Skibinski coming to work tired was grossly exaggerated.Tanner admitted that Skibinski was a good employee for the first 11/2 months andI do not believe that he changed overnight.There is testimony to so reflect.Employ-ees Robert Splane and Woodrow Turner, the latter a neutral and older employee,testified that they worked with Skibinski in the warehouse and found him to be asgood at his job as any of the other employees. It is undisputed that while newemployees in this job were entitled to a 5-cent automatic increase after 30 days,Tanner gave Skibinski a 5-cent increase after his first 3 or 4 weeks.Respondent alsohas a Pal plan, which is a form of bonus to its employeesTanner nominatedSkibinski's full participation in this plan and told him that he would get him in theplan 5 days earlier than the required 45 days' waiting period because he was doingsuch a good job. It is undisputed that Tanner was voted as a participant in the planon October 31.8 Skibinski also testified that he received several compliments abouthis work performance from Tanner.Upon all the evidence in this case, I have little difficulty in concluding that Skibin-ski was discharged because he became an active adherent of the Union. It is truethat there is no direct evidence of Respondent's knowledge of the meeting whichSkibinski attended on the Friday prior to his discharge where he spoke so stronglyon behalf of the Union and so critically of Gurner's policies.On the other hand,from all the unrefuted evidence in this case the inference is inescapable, and I findthat the Respondent in fact did become apprised of Skibinski's unionactivities andattitude.Thus, as set forth in the preceding section, and more of which will bedescribed hereinafter, Respondent engaged in a deliberate and extensive campaignto ascertain which of its employees were active in the Union.As noted, Respond-ent's supervisors not only interrogated its employees concerning their union activitiesand the activities of the others, but it even went so far as to solicit employees toattend union meetings for the purpose of reporting back the names of those who didattend.As we have also seen, prominent among the supervisors who engaged inthese activities was Lowell Gurner, Tanner's superior and the man in charge of bothRockford warehouses. Indeed, it will be recalled that Gurner admitted to employeePotter that he had the license numbers of the cars parked at one meeting place.Asto Tanner, who denied any knowledge of Skibinski's union activities, I can hardlycredit such testimony.As will be noted when discussing the case of Robert Splane,Tanner was presenton anoccasion when Gurner took Splane aside and asked himto give the names of employees who were active in the Union.When Splane refused,Gurner stated that others were "good enough" to give him his (Splane's) name asbeing active in the Union.This testimony, it may be noted, is undenied.9In view of all the foregoing, including the Respondent's strong opposition to theUnion, the timing of Skibinski's discharge,10 and the unbelievability of the reasons8 Respondent introduced testimony that Skibinski was approved for the Pal plan onOctober 31, 1963, but that he did not enter the plan until November 2However, it isstillunrefuted that Tanner in substance advised Skibinski that he would be voted inearlier than usual because he was such a good worker.Further, it is undisputed that new employees may be voted into the plan at less than100-percent participation, this dependent upon the quality of their job performance.Skibinski was voted in at 100-percent participationEmployee Woodrow Turner, whowas on the Pal plan committee, testified that not only did Tanner nominate Skibinskifor the Pal plan, but also that at a meeting, with Tanner present. "it was generallydecided we would bring up Jim ahead of time because he was such a good worker."8Skibinski testified that on the Monday morning when he was discharged he observedthat employee Larry O'Donnell went away from the employees and held a private discus-sion with Tanner and Gurner.O'Donnell had attended the union meeting on the preced-ing Friday.Robert Splane testified that on several Monday mornings following Fridayevening union meetings he observed O'Donnell go off in a corner and hold discussionswith Tanner and Gurner.He testified that he never observed them meet in this manneron any other occasionTanner conceded on cross-examination that O'Donnell advisedhim that he was against the union.While I infer company knowledge from the entirerecord in this case, I do not rely on this testimony as in itself establishing companyknowledge insofar as Skibinski is concernedtoWhile not relying on this alone. I think it is more than coincidental that Skibinskrwas discharged on a Monday morning after attending the union meeting held on thepreceding Friday evening.If Respondent had determined to terminate Skibinski for thereasons asserted, it may be reasonably concluded that such termination would have beenmade at the end of the workweek. Respondent offered no explanation as to why thedischarge was not made until the following Monday WOLVERINE SHOE & TANNING CORPORATION313advanced for Skibinski's termination," I conclude and find that Skibinski was dis--charged to discourage membership in the Union and that Respondent thereby violatedSection 8(a) (1) and (3) of the Act.12b.Duane A. MillerDuane Miller was employed by the Respondent from August 1, 1962, until he wasdischarged on February 14, 1964During this period he performed general ware-house work in Rockford warehouse 41 under the supervision of Foreman Stanley SixThe superintendent in charge of this warehouse was Richard SolomonMiller signed a union card at the outset of the organizing campaign In the follow-ing months he attended five or six union meetings which were held in Cedar Springsand EdgertonMiller testified without contradiction that throughout this period andcontinuing up to the month of his discharge, Foreman Stanley Six approached himon numerous occasions ('sometimes twice a day") to question him about his unionactivities.During these occasions he was usually queried as to where and when theunion meetings would be held and if he planned to attend.On at least one occasionduring these discussions Miller told Six that he was "all for the Union " Six toldMiller that the Union was "no good "Miller recalled one occasion about a monthprior to his discharge when Six sat next to him for about one-half hour as he wasbailing cartons and talked to him about the UnionConcerning this incident, it wasMiller's undemed testimony, which I credit, that Six asked him to "find out" thenames of the employees who were attending union meetings.Miller told Six thatliehad signed a union card but that he could not disclose the names of the otheremployees who were active in the Union.Respondent conceded that Miller was a good worker.With an unblemished rec-ord for the first 13 months of his employment, Miller was given his first warning slipby Stanley Six on November 14, 1963. The warning slip noted that it was beinggiven for "too much time spent in restroom." Concerning this incident, Miller testi-fied that on the day in question he was suffering from an open cyst at the base of hisspine and that he had to go to the bathroom three times, for about 10 minutes each,to treat the wound to stop it from bleeding.Miller testified that he explained thissituation to Six when he was given the warning slip and at the same time requestedthat he be given a week or two off for an operation on the cyst.Miller said thatSix replied he could not give him such permissionAll of Miller's testimony con-cerning the foregoing is uncontroverted and credited.On November 19 (5 days after the above warning) Miller was given a secondwarning slip by Six, this for being absent without calling in within the first hour ofworkIn this regard, it is undisputed that Respondent's work rules 13 requires thatin event of absence employees are to notify their supervisor not later than 1 hourafter the start of the shiftIt is also undisputed that on this occasion Miller, whoseshift started at 7 a in. and who stayed at home because he was ill, did not call in untilaround 10 or 10 30 a.m.Miller testified that upon receiving the warning slip hewent to Superintendent Richard Solomon and told him that he did not have a tele-phone at his home.'}According to Miller, Solomon at this time advised him thatsince he did not have a telephone he did not have to call in until he got around to it,"but to try to call before noon."Although Solomon denied that he discussed Miller's11Woodrow Turner, the neutral witness who was employed in the warehouse for 16 years,testified that he could recall but three or four discharges among warehouse employeesduring this entire tenure of employmentHis undenied testimony reveals that theseincluded such obvious reasons for discharge as stealing and falling asleep on the jobItmay be also noted that when Turner asked Tanner why Skibinski was discharged,Tanner refused to give this senior employee the reason, stating only that, "I don't haveto tell you."12 According to Respondent's rule, Skibinski, having been employed for less than 90 days,was still a probationary employeeContrary to Respondent's apparent assertion, it iswell settled that probationary employees are employees within the meaning of the Actand fall within its protection11Designated as "Rules of Conduct." these rules are set forth in an employee hand-book, a copy of which is given to each employee at the time of his hire14 It is undisputed that Miller did not have a telephone.When lie did call in, heused the telephone of his aunt who lived next door.Miller testified that his aunt workednights and he explained that her sleep would be disturbed by her dog's barking if hetried to use her telephone early in the morning 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDtelephone situation withMiller and that he excused Miller from the reporting-inrequirement, I credit Miller's testimony as aforesaid.l5On February 13, 1964, Miller was ill and remained at home.He called in toreport his absence around 10:30 a.m.Upon reporting to work the next morningStanley Six took him to Solomon's office. Solomon read Miller the rule aboutreporting in, handed him a third warning slip (which was signed by Solomon), andtold him he was discharged for violating the rule about reporting in.16Contrary to Respondent's assertion that Miller was terminated in keeping with itspolicy that employees be discharged upon receipt of a third warning slip,17 upon allthe evidence in this case I find that Respondent's discharge of Miller was in violationof Section 8(a) (1) and (3) of the Act. Respondent's intense hostility to the organi-zation of its employees has been amply shown.More will follow.Miller, in par-ticular,was constantly harassed and interrogated by his foreman, Stanley Six.Yet,in answer to these interrogations, Miller made it clear to Six that he was "for theUnion" and that he had signed a union card, but he also refused to disclose to Sixthe names of the other union adherents as Six had requested. It was in November,in the midst of the organizing campaign and during the period in which Six interro-gatedMiller about the union meetings that Six handed Miller his first warning slip.Ithardly can be seriously argued that there was any real basis for this warning.Miller had a perfectly valid reason for his visits to the men's room and he made thisclear to Six.Yet Six let this warning standWhile the second warning slip wasmade in accordance with a rule that employees call in within the first hour, Milleradvised Solomon that he had no telephone, to which Solomon replied that in thefuture he should try to call in before noon or as soon as possible.Taking Solomonat his word, Miller did call in before noon at the occasion of his latest absence.Notwithstanding, he was discharged by Solomon for purportedly violating a companyrule.18Solomon, it will be recalled, was an active participant in Respondent's cam-paign against the Union-witness the occasion,as heretofore noted, when he accom-panied Lowell Gurner, his superior, to the home of employee Potter where Potterwas questioned concerning the identity of employees who had attended union meet-ings.Itwas on this occasion that Potter was notified by these supervisors thatRespondent had the license numbers of cars parked at a union meetingIn sum, Respondent's reasons for discharging Miller-its three warning slips andthe reasons therefore-do not withstand analysis.19Rather, it is clear to me andI find that the discharge of this known union adherent was predicated upon antiunionconsiderations and that as such it was a part and parcel of Respondent's other unlaw-ful acts and conduct in combating the unionization of its employees.c.Robert E. SplaneRobert Splane began working for the Respondent on November 28, 1961, andthereafter remained continuously employed until he was discharged on February 28,1964.During this period he performed work as a warehouseman in Rockford ware-house 42 under the supervision of Jack Tanner and Lowell Gurner, the latter Tan-ner's superiorThere is no question but that during this period Splane was a goodworker, for Tanner conceded that "he did his job very well." Indeed, Splane's hourlyrate of pay increased from $1.25 at the beginning to $1.75 at the time of his discharge.15 From my observationof him whileon the stand,Miller impressed me as an honestand credible witness.Miller,who was engagedin physicalwarehousework, had rela-tively littleeducation and can hardlyread or write.However,I am convinced that hewas tellingthe truthand that his disputedtestimonyabove wasnot fabricated16Miller did not protestthe discharge at this timebut apparently took it withresignation17Respondent's handbook states:"In case an employee's conduct is such that dischargeis deemed too severethe employeewill first receive a reprimandIf the situation con-tinues, the employeewill then receive one additional reprimand or time off.Separationwill then bethe final step."18Miller spent most of his time working in the warehouse basement.It may be notedthat thereis no evidenceto show that Respondentsuffered anyparticular loss of produc-tion due tothe lateness of his calling in.19 Furtherproof of thepretextual nature of Miller's discharge is evidencedby Respond-ent's disparatetreatment of Larry O'Donnell, theantiunion employee.Thus, the recorddisclosed thatalthough O'Donnell in October1963reported late to work three or fourtimes during a 2- to 3-week period,he received but an oral reprimand therefore(Re-spondent's Exhibit No 10 ) WOLVERINE SHOE & TANNING CORPORATION315Splane took a very active part in the organizing campaign from the outset.Thisincluded the passing out of union cards to other employees in the.warehouse duringhis lunch hour as well as visiting employees at home for the same purposeAddi-tionally, he spoke to other employees at the plant on behalf of the Union until thetime of his discharge.In the latter part of September 1963, Splane passed out union leaflets to employeesin the company parking lot.This leaflet, for reasons indicated therein, contained aphotostatic reproduction of a return mail receipt of a letter in which the Unionnotified the Respondent that it was organizing the employees.A few weeks laterGurner came up to Splane and asked if the letter referred to in the leaflet was stolenby union personnel working in the office before President Krause had an opportunityto read it.Several weeks after the organizing began, Gurner and Tanner summoned Splaneto the upstairs of the warehouse away from the other employeesSplane's entnetestimony concerning this incident is undenied and is credited.Guiner had a note-book and blank authorization cards of each of the two Charging UnionsShowingSplane the cards, Gurner asked if he was familiar with them. Splane said that hewas.Gurner then referred him to Respondent's no-solicitation rule as stated in theemployee handbook. Splane stated that he had not violated the rule, that he hadnot solicited on company time. Stating that he was aware of this, Gurner then askedSplane if he would be willing to give him the names of the employees who wereinvolved with the Union and who were active in the union organizational campaign.Splane replied that he would not give him these names.Gurner countered by say-ing that other employees had been "good enough" to give him (Gurner) his(Splane's) name when he asked them. Splane responded, "If they want to they can,Iwon't give the names myself."The conversation concluded with Gurnee advisingSplane that he was making a mistake and that he should think things over.On an occasion after this, Tanner came up to a group of employees, includingSplane, who were eating lunch.Referring to an antiunion letter which Respondenthad mailed, he asked the employees if they had received it. Splane said that theyhad but that "he didn't think much of it."Tanner proceeded to tell the employeesthat he regarded unions as Communist inspired and that they could do better with-out another Umon.Still later in the organizing campaign, the date of which is undisclosed, Gurnerapproached Splane while he was working and asked how the Union was comingalong.Splane said that things were coming along fine and that they had a "big turn-out."Splane testified that at this point, "I told him again some of the things Ithought were wrong."Gurner thereupon told Splane, "If I were you and I was dis-satisfied working for this Company as you seen) to be, I would have quit and gonesome place else a long time ago. In fact . . . you should quit because you are ofno further use to the Company."When Splane replied that he was doing his joband doing it very well, Gurner said only that "you know what we are talking about."The conversation ended with Gurner stating to Splane that he did not have "gutsenough to quit." Splane's testimony as aforesaid, which I credit, stands undenied onthe record.Turning now to Splane's termination, Respondent states in its brief that "BobSplane was discharged because of his continued violation of company rules."It is undisputed that on October 3, 1963, Splane was given an oral reprimand forreporting to work late.He was not, however, given the customary written warningnotice.20On October 11, Splane awoke with a toothache and proceeded to a dentist.Having no telephone at home, he stopped at a telephone booth along the way andcalled Respondent's main office to ascertain the telephone number of the warehouse.21He then called the warehouse and gave notice that he would be in late. Since thecallwas made 20 to 25 minutes after the first hour of work, it may be stated thatthiswas at least a technical violation of Respondent's rule that notification be givenwithin the first hour.Upon reporting to work that day, Tanner gave Splane a writ-ten warning notice for calling in late. Splane testified that he was "put out" aboutthis action and that he protested to Tanner that the warning was being issued becauseof his union activities.Splane said, however, that Tanner denied this.xo On October 4,Tanner placed a written notice in Splane's personnelfileconcerningthis reprimand.Floyd Beeson,another employee who came in late with Splane, wasorally reprimanded at the same time.Tanner testified that a similar notice was placedin Beeson's file.'2' The warehouse at this time was located in Grand Rapids, Michigan.Itwas sub-sequently moved to Rockford. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDTanner testified that he discharged Splane after he received written complaintsfrom four employees concerning Splane's excessive use of profanity.Although theseemployees(FloydBeeson, Lawrence O'Donnell,JerryDickerson,and Duane Peter-son) did not testify,the complaints referred to were introduced in evidence.Thecomplaints of Beeson and O'Donnell were dated February 28, 1964, the day ofSplane's dischargeThose of the others were not dated, but Tanner testified that hereceived them about4 to 7 daysearlier.Illustrative of these complaints is O'Don-nell's which stated:Robert Splane'sattitude toward our warehouse and methods of shipping,policies, rules and regulations is very poor.I find it hard to work around thisman.Splane's griping and finding fault seems to have a discouraging effect on every-one in the warehouse.His swearing and bad language is very disturbing to me and why can't someaction be taken to correct this?Leaving these complaints aside for the moment,Tanner testifiedthat in March1963, he spoke to Splane about"his constantly complaining and griping and use ofprofanity."Splane deniedthat Tannerever spoke to him about his use of profanity.Rather, Splane testified that Tanner only spoke to him on two occasions concerninghis attitude and complaintstoward company policy.Recalling one specific occasion,Splane saidthat Tannerspoke tohim criticallyabout his"attitude toward companypolicy."Concerning this incident, Splane testified that it occurred during the periodof his unionactivitiesHesaid thatTanner didnot explain what he meant abouthis "attitude toward companypolicy"and that he did not press the matter because"I figured I knew whathe was talkingabout " I.credit Splane's testimony that Tannerdid speak to him about his attitude andhis complaints,but in view of Tanner's otherconversations with Splane as set out above,the inference is inescapable,and I findthat this criticism had direct reference to his union activities.''-='WhileIam alsoinclined to credit Splane's testimonythat Tannerdid not speak to him about his useof profanity,assuming that such did occur,I am constrained to believe that it wasdone in a casual manner In any event,the record is clear that Splane did notreceive a written warning slip for this reason.There canbe no doubt that Splane in fact did, as contracted to the other employees,engage in excessive use of vile language.Woodrow Turner,the neutral witness whosetestimony I credit throughout, testified that "Bob Splane's language is probably theworst of anybodyI have ever heard talk,working for Wolverine."However, it isalso a fact that swearing was not uncommon among the other warehouse employeesThus, with reference to these other employees,Turner also testified "they are swear-ing and cussing all of the time. .the language[in the warehouse]is generally bad." 23Moreover,Tanner conceded that on occasion he also engaged in swearingWithout at allcondoning the use of swearing or obscence language, the real issueposed hereiswhetherRespondent in fact discharged Splane for this reason or whetherthe discharge was motivated-in all or in part-because of Splane's union activities.Returning to the written complaints from the four employees,itmay be noted thatin addition to complaining about Splane's swearing,a common thread in each of thenotes was a reference to Splane's "griping"and to his attitude toward Company poli-cies.Thus, it is apparent that the purported reason for the submission of these com-plaints was not swearing alone. Indeed, it seems rather strange that four employees,at least one of whom was shown to have been an antiunion employee,24 would sud-denly, within a period of a few days,decide to take such action.I also note aninconsistency in Tanner's testimony concerning this matter.Thus,Tanner first testi-fied that following his receipt of all four notes he reported the matter to Gurner; thatGurner told him to do as he saw fit; and that he thereupon wrote up Splane's separa-tion notice.He later testified that he spoke to Gurner 2 or 3 days prior to Splane'sdischarge,this after having received but two of the notes, the others having been22 As also previously noted, Superintendent Gurner suggested that Splane quit his jobbecause of his dissatisfactionwith company policy. Significantly, however, this sug-gestion was made in the context of Gurner's quizzing a group of employees about theirunion activities and Splane's response thereto.24Turner credibly testified that he was a religious person and that he himself did notengage in the use of any profanity.24Lawrence O'Donnell.The record does not disclose the attitude of others towardthe Union. WOLVERINE SHOE & TANNING CORPORATION.317subsequently handed to him on the day of Splane's termination. But without specu-lating further as to the strange coincidence of the four employee complaints,25 I amconvinced, and I find, that the discharge of Splane, known by the Respondent to bean active union adherent, was at least in substantial part motivated because of hisunion activities.Although Respondent made much of the fact that Splane waswarned on two occasions for calling in late (one oral and one written), it has beenpreviously noted that Larry O'Donnell, the antiunion employee, received but oneoral reprimand for being late three or four times within a 2 to 3 week period.26Asto Splane's swearing, it has been previously found that he never received a repri-mand therefor.In sum, and in view of all the foregoing, I find that Splane's union activities wereat the very least a contributing factor in his discharge.Accordingly, I find thatRespondent thereby violated Section 8(a)(1) and (3) of the Act.27d.Dale LoieeDale Loree worked for the Respondent in shoe factory A (Rockford) as a sole-cutter from June 1962 until March 31, 1964, at which time he was discharged.Dur-ing this period Loree's hourly rate of pay progressively advanced from $1.25 to $2.32.Working on the night shift with hours from 4:30 p.m. to 12:30 a.m., his foreman wasBarry Bell.Allen Hunting, previously a supervisor in Respondent's factory B, wastransferred to the sole plant as the plant superintendent on March 9, 1964.Loree and Ron Allen were the two most active union employees on the night shift.Loree's union activities, in addition to attending union meetings and signing a unioncard himself, included the signing up of other employees during his lunch periodand talking to them on behalf of the Union. These activities continued into March1964.Loree testified that with one exception 28 no supervisor spoke to him about theUnion or his union activities until Hunting came to the plant in March.29 It wasLoree's undenied testimony that shortly after Hunting arrived, his wife came to theplant and Hunting introduced him to her as "young Jimmy Hoffa." Loree said thatthereafter Hunting gave him the nickname of "Jimmy Hoff a" and that on one occa-sionHunting asked whether he liked spending his money on Hoffa's trial.Onanother occasion Loree was in the office with Hunting, Foreman Bell, and employeeRon Allen.Hunting asked Loree if he had been to a union meeting and how themeeting had progressed.Bell spoke up to say, "All these damn idiots go to unionmeetings."Itwas Loree's further undenied testimony that on or about March 15, 1964,Hunting came by his work station accompanied by Lyle Sipple, the division man-ager.30As they passed by Hunting referred to Loree and said, "Here is the guygetting cards signed at nights." Sipple remarked, "I hope you are joking," and theywalked off.In December 1963, Loree was given a warning slip by Foreman Vanderarc forknocking soles off the line.Loree conceded that he had been fooling around at thetimeand that he was at fault.On March 17, 1964, Loree and Ron Allen reported to work 2 minutes late andwere called into Hunting's office.At this time Loree was given a warning slip whichstated that he was being warned for defective work, lateness, attitude, and careless-:5 Splane wastwice elected by the employees of the warehouse to be theirrepresenta-tive in the Respondent'sPal plan.The last time he was so electedoccurred only afew weeksbeforehis discharge.Clearly thiswouldindicate that Splane's fellow em-ployeesregarded him with no littlerespect upto and within the approximate time ofhis discharge.2' Itmay be notedthatSplane receiveda written warning on October 10, 1963.YetO'Donnell,who violated this rule more frequently during this same period, received onlyan oral warning on October 14, 1963.27 "If employees are dischargedpartly because of theirparticipation in a campaignto establisha unionand partly because ofsome neglect or delinquency,there is nonethe-less a violation of the Act."N.L.R.B.v. JamestownSterling Corp.,211 F.2d 725, 726(C.A. 2).As to theexception,Loree testified that John Vanderarc,a foremanwho left theCompany inDecember,asked him if he had attended a union meeting.20 Loree testified thathe was acquainted with Hunting before the latter came to thesole plantas superintendent.30 Sipple rankedover Huntingin Respondent's supervisoryhierarchy. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDness.31In givinghis explanation as to the reason for this warningslip,Huntingtestified only concerning certain defective work allegedly produced by Loree. Inthis connection, Hunting testified that earlier on the evening of March 17 he wasasked to attend a supervisory meeting at plant B, which included the presence ofDivision Manager Lyle Sipple.32According to Hunting, at thismeeting acomplaintwas made concerning the quality of work produced by the sole plant;viz,that "they'dbeen having a lot of trouble with crooked heels, wrong marking on boxes, wrongcolors, wrong sizes."Continuing, Hunting stated that three or four boxes of samplesof defective work were on display, all of which bore the stamp of operator 55.Hunting testified that he picked up several pair of soles to which the heels werecrookedly attached,33 took them back to the sole plant, and there ascertained for thefirst time that the identity of operator 55 was Dale Loree.He thereupon had BarryBellmake out a warning slip which he (Hunting) gave to Loree when the latterreported for work. Significantly, Foreman Bell testified when he was instructed towriteup the warning slip, Hunting told him to keep the defective heels and "to besureto stick them somewhere so that we'd have them."There is no doubt about the fact that Loree, who denied that he produced thedefective work in question, was quite perturbed about receiving the warning slip forhis allegeddefective work. In fact, when handed the slip by Hunting he tore it upand threwit inthe wastebasket.Hunting said that "he was very angry-[said] hedidn't do the work-and he cussed us out a little bit." Later that evening Loree wentup to Hunting and asked if he would check through the order numbers 34 to ascertainwho was responsible for the defective heels.Hunting said that he would do so thenextday.Loree said that thereafter he broached Hunting on a number ofoccasionsabout making a check on the order numbers and that finally Hunting told him hewould be fired if he ever mentioned the matter again.I credit Loree's testimony thathe did notproduce the defective work which Hunt-ing brought to him on March17.One of the defective articles was introduced inevidence.The heel was attached at such a crookedanglethat the defect wouldimmediately become apparent to even a novice.In fact Loreetestified,"They [theheels] were on pretty near sideways on the soles.They had to have purposely beendone like that."As indicated, I am convinced this was not Loree's work and I dis-creditmuch of Hunting's testimony concerning this entire matter.As previouslynoted, Huntingtold Bell onMarch 17 to be sure to save the defective articles "so thatwe'd be sure we'd have them." (Possibly to be used as evidence at some futuredate'? 35Indeed,upon further questioning Hunting conceded thatthe defectii e solescould have been produced as much as a month before the March 17 supervisor'smeeting.In addition, Hunting testified that "we had a lot of trouble" with oper-ator 55 back when he was night superintendent of factory A and that he complainedabout operator 55 at that time to Lem Paul, then manager of the sole departmentin factoryB, as well asto Foreman Bell.Yet, Hunting testified that with all thisalleged "trouble" he never ascertained the identity of operator 55 until the eveningof March 17, this after he became Bell's supervisor at plant B. I regard this testi-mony as incredible on its face.Loree testified that within several days after the March 16 warning incident hewas again broached by Hunting who started to talk to him about the UnionLoree'sentire testimony concerning this incident is uncontroverted and credited.Duringthe course of this conversation Loree mentioned to Hunting that the employees hadbeen promised a 71/2-cent raise, but never received it.He then told Hunting, If wewould have had a union in there we would have got that raise."Hunting, thereuponstated,"If you don't like it here why don't you quit" Loree, replied that he would"not give him the satisfaction of,quitting," and suggested that 1'le be fired 'if he was"wanted ... out of there."To this Hunting responded, "When I fire you I wantto have an air tight case."On March 30, 1964, the day. before Loree was discharged, the employees of thesole plant were advised that their method of pay was being changed-that they werebeingtaken off "day work" (pay by the hour) and that thenceforth they would bea' Loree credibly testifiedthat Allenwas not given a warningslid: at this time.82Hunting said he normallywas not asked to attend the plant B supervisor's meetings.-The soles and heels were of rubbercomposition, the heels being atttached by glue' Loree testified,"Each order has got a number onit-the order number . . . andwhoever runs-this order, their clocknumber wason it " There were eight productionlines inshoe factory A which ranthis same operationat this ,time.35 As noted hereinafter,Hunting told Loree thathe wanted an "airtight case againsthim." WOLVERINE SHOE & TANNING CORPORATION319paid on a piecework basis.Explanation of this change in the method of pay wasmade to the employees by the supervisors who spoke to them individuallyor in smallgroups.36Dale Loree was one of the employees who was called into the office indi-vidually.Present were Supervisors Hunting, Frey, Bell, and Ralph Buddy.Whenthe new method of pay was explained to him, Loree protested vigorously, claimingthat the new rates would result in a substantial reduction of his take home pay.Asthe discussion proceeded, Loree finally suggested that a "union time study" be madeof the operation which he performed.According to Loree's uncontroverted andcredited testimony, Hunting at this point spoke up and said, "There never has beena union inhere and never will be." Loree testified that he replied, "There would beif I had anything to do with it," whereupon he was sent back to work.Within an hour after reporting to work on the following day (March 31), ForemanBell gave gave Loree a written warning slip which was signed by Hunting. Loreeasked Bell if this meant he was discharged. Bell said that he did not know but thathe should go to the office and speak to Hunting. I note first that the warning slip,which was introduced in evidence, had checked in appropriate boxes that the "natureof violation" consisted of "conduct", "attitude", and "disobedience".Under"Remarks", the written statement appeared, "Employees Handbook Rules # 13 andand # 19". Rule # 13, as appearing in the handbook, states as followsAbuse of company's property or records; abuse or deliberate destruction ofanother employees property, took or equipment.Rule # 19states:Making false or malicious statements about employees, the Company or itssupervisors or products.Loree testified that he checked the employee handbookto ascertainthe meaningof rules #13 and # 19 and that he then proceeded to Hunting's office.Upon enter-ing,he asked what Hunting meant by "destroying company, tools, records andproperty."According to Loree, Hunting replied, "Remember that warning slip yougot inFebruary or March, where you tore that warning slip up? That was destroy-ing company records."Loree testified that he then asked if he was fired,Huntingreplied in the affirmative, and he thereupon departed.Loree said that he did notask Huntingconcerningrule# 19 (false and malicious statements) because, "I justfigured that was about me asking about the union time study in there the day before."Hunting gave a different version as to Loree's discharge.First, I note that Hunt-ing'stestimony concerning the March warning slip, described above, was confusing,brief, and undetailed.Hunting testified that this warning slip was given to Loreeshortly after starting time on March 31, but that this took placebeforethe meetingduring which he and the other supervisors spoke to him about the change in payrates.In thisHunting was in error, for I have no hesitancy in crediting Loree'sconcise and detailed testimony that his meeting with the supervisors occurred onMarch 30, the day before he was handed the warning slip. But even more vaguewas Hunting's testimony concerning the reason why the warning slip wasissued atall.Thus, his testimony concerning this warning slip was intermingled and con-fused with his testimony concerning a second warning slip which he wrote up afterLoree's discharge, which is referred to hereinafter.The best I can make of Hunt-ing'stestimony is that he claimed to have issued the warningslip in questionbecauseof Loree'sconstant complaintsto him that he "didn't do the damn [defec-tive]soles."In short, I find that Hunting failed to give any satisfactory explanationas to his reasonfor handing Loree the warning slip on the day of his discharge.But returningtoHunting's version of Loree's discharge, Hunting testified that Loreecame to,his office after having received the warning slip fromBell andasked if itmeantthat he was discharged.Hunting testified that he replied in the negative,whereupon Loree stated, "Thisis a realchicken. .. outfit, and you have a bunch ofass-supervisorsworking,for you."Hunting testified that at this point he dischargedLoree for abusive language; and further that Loree uttered an obscenity as he leftthe office.At,some time subsequent to Loree's departure, Hunting wrote up a warn-ing slipwhich stated as follows:Gave Dale Loree warning slip for article # 13 and #'19 from Employee HandBook.Dale Loreecameto talk about warning slip, told him he wasnot dis-charged.Dale became abusive and was discharged Rule # 24._38While thereis no need to further detail the change in the method oP'pay—EdwardFrey,Respondent's standard engineer, testified that the change was. made as a resultof time studies which `had been conducted in the sole plant.Except for the sole plant,all of Respondent's other plants had worked on a piece-rate basis. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDBased upon my observation of the witnesses, and upon all the testimony, I creditLoree's version of the discharge incident, including his version of the discharge con-versation, over that of Hunting's. I am further persuaded and find that Loree's dis-charge was motivated for reasons prescribed by the Act and that it was made inviolation of Section 8(a) (1) and (3) thereof.37Without restating all that has beenpreviously said, Respondent's resolution to defeat the Union, as wellas itsparticularanimus toward this employee because of his union activity, was again clearly mani-fested in Hunting's (and to some extent Sipple's) questioning, harassment, andthreatening of Loree concerning his union activities. Indeed, it has been found thatHunting stated he wanted an "air tight case" to justify the discharge of this employee.But as far as the Respondent is concerned, its asserted reasons for Loree's dischargedo not withstand the test of scrutiny; and its case can hardly be said to be "air tight."B. The Ithaca plant1.Interference, restraint, and coercion at the Ithaca plantAs at the Rockford plant, the uncontested evidence shows that the Respondent alsocommitted numerous acts in manifest violation of Section 8(a)(1) of the Act at itsplant located in Ithaca, Michigan. In accordance with the credited and unrefutedtestimony, I find that such unlawful acts and conduct consisted of the following: 381.Employee Ruby Schmidt attended a union meeting held sometime betweenFebruary 7 and 21, 1964. Before attending this meeting, and while at the plant, sheasked Walter Rosenberry, supervisor of the cutting department, whether it would beall right if she attended the meeting.Rosenberry replied that it was none of his busi-ness, that he could not advise her whether or not to go, but added, "If you do go, Iwould like to know who was there, who comes, and what they want." On the Mondayfollowing the meeting, which was held on a Saturday, Schmidt complied with Rosen-berry's request and gave him the names of those employees with whom she wasacquainted who had attended the meeting.2.Employee Kathleen Wingle, who worked in the finishing department, attendedseveral union meetings and signed an authorization card.On a Monday in February1964, her foreman (Carlton Phillips) told her during working hours that ForemanJack Wingle 39 wanted to see her "privately" in the coffee room.Upon entering,Wingle stated that "her name was among those who were known to pass out cards,"that he was talking to her because he did not want her "to get in trouble," and that hewanted to give her "the facts" relating to the Union.He proceeded to state that theUnion was "no good," that it was run by racketeers, and that the Union was primarilyconcerned about "the dues they would get from each person in a union shop."Winglethen brought up the name of employee Alton Mitchell,40 stating that Mitchell wouldmislead her, that she had better stop talking to him because he would get in trouble,and that he would also get her in trouble.At one point during the conversation, MissWingle brought up the fact that the Company's Pal plan had been discussed at theunion meetingsand that the Union had given her assurance that the Pal plan "could'not be taken away." To this Foreman Wingle responded that the Company coulddrop the Pal plan the following day or at anytimethat it chose.At another point,Foreman Wingle referred to employee Howard Kenny whom he said had attendedseveral unionmeetings.Characterizing Kenny as a young farm boy, Wingle pro-ceeded to state that "it is such young people like yourself that want the union in."On the day following the above conversation, Miss Wingle went up to ForemanWingle and asked what had prompted the conversation of the day before. The fore-man replied that Elogene Cowdrey, a floorlady, had advised him in the morning thatshe (Wingle)was passing out unioncards, that they were both worried about her, andthat he thought he had better talk to her about it "before it went any further."37 Even assuming Loree did use some profanity at the time of his discharge,Iwouldfind that any such utterance by him was a spontaneous reaction which was provokedby the issuance to him of what I have found to be an unjustifiable warning slip.As to-the postdischarge warning slip,I am convinced and find that this was made as anafterthought.88 Again, further conduct violative of Section 8(a) (1) will be noted in my discussion,of the additional alleged discriminatees whose cases are considered in subsequent sec-tions of this decision39Foreman Jack Wingle is an uncle of Kathleen Wingle. The complaint alleges, andthe answer admits, that Wingle is a foreman in the Ithaca plant.The record does notdisclose the department where Wingle held this position40Mitchell was very active in the Union and passed out 20 to 25 union cards. WOLVERINE SHOE & TANNING CORPORATION3213.Sometime in March 1964, Jerry Schaub, foreman of the finishing department,came up to employees Charles Turner and Jay Wiseman and asked if they were"talking union."When Turner replied in the negative, Schaub stated, "You knowyou can get fired for talking union."Turner testified without contradiction that oneither this or another occasion Schaub also told him that he could be fired for attend-ing union meetings.414.As noted above, employee Alton Mitchell was an active union adherent at theIthaca plant. In addition to signing a card and attending union meetings, Mitchellobtained the signatures of 20 to 25 employees to union authorization cards.Accord-ing to Mitchell's undenied and credited testimony, it was shortly after this activitybegan about December 1964 that Foremen Jack Wingle and William La Frenierecalled him "Jimmy Hoffa" as they passed by his place of work.At another point in December 1964, Mitchell was asked by Robert Young, thegeneral supervisor of the Ithaca plant, if he was organizing on behalf of the Union andwhat he thought about the Union 42During the next several weeks, Youngapproached Mitchell at least once a week to ask how the union campaign was comingalong and if he had attended the union meetings.Mitchell responded generally thathe "didn't think the Union would do too much good in there."5. In the early afternoon of Saturday, March 14, 1964, employee Mitchell enteredtheMarble Inn, a restaurant-tavern, accompanied by employee Manuel Rangel.After being seated at the bar, these employees observed that Foreman William LaFreniere was seated in a booth where he was eating with his children.Mitchell wentover to talk to La Freniere and was shortly joined by Rangel.As the conversationstarted,43 La Fremere referred to the fact that General Supervisor Robert Young wasin Florida on vacation and that Young had written asking about the Union.Con-tinuing, La Fremere addressed Mitchell and said that he would have to "write back"and tell Young that he [Mitchell] was one of the ringleaders in the Union, that Youngwould "feel bad" about it, but that there was nothing he could do. Turning then toRangel, La Freniere stated, "You are going to get in trouble if you keepassociatingwith this fellow."Mitchell thereupon told La Freniere not to pick on Rangel, thatRangel had nothing to do with the Union. La Freniere responded by telling Mitchellthat "he was going to get it first."When Mitchell asked what he meant by that,La Freniere replied that he was going to be fired in 2 weeks, adding that everyone whohad signed a card would be fired.Following the above conversation, Mitchell and Rangel departed to attend a unionmeeting which was being held that afternoon.44After the meeting, Rangel returnedto the Marble Inn and found La Freniere still present. Concerned about the conversa-tion which had occurred earlier, Rangel asked La Freniere to repeat what he had saidabout employees being fired in 2 weeks.La Freniere said that he did not recallwhat he had said earlier, but asked if he had attended the union meeting.Range]replied that he had not. La Freniere then asked Rangel what he had to gain by goingwith the Union.Rangel stated that he was not sure about the Union but that he wasconcerned about better wages, i.e., that he was making $1.35 for the operation ofrepairing crippled shoes.La Freniere responded that he would see to it that Rangel,who was then working in a differentoperation,would be paid $1.50 per hour forrepairing cripples.On the following Monday morning Rangel approached La Freniere as he wastalking to Randy Ball, La Freniere's assistant.When La Freniere observed Range]he turned to Ball and stated, "Watch this guy pretty close today." Later in the mom-11Employee Turner also testified that he was interrogated concerning his union activitiesby Harold Bailey, whom he described as his "foreman."Respondent's answer admitsthe supervisory status of 17 of the 18 persons alleged to be supervisors in the complaint,the sole exception being Bailey, whom the answer described as being "a maintenance manrather than the foreman"Since the General Counsel adduced no evidence to show that,Bailey was in fact a supervisor within the meaning of the Act,I shall recommend dis-missal of the allegations in the complaint pertaining to any Section 8(a) (1) violationsalleged to have been committed by Bailey.'3The remainder of this conversation adds nothing to the case and need not be detailedhere.+3This conversation,as herein related,isbased upon the substantially corroborativeand uncontradicted testimonyof Mitchelland Rangel.a At this meeting Mitchell wrote out a statement concerning the conversation which hasjust occurred with La Freniere at the Marble Inn.7 89-730-66-vol 152-22 ,322DECISIONS OF NATIONAL LABOR RELATIONS BOARDing La Frenierecameup to Rangel and stated that Mitchell had told him that he[Rangel]had attendedthe unionmeeting and that he had signed a statement concern--ing the MarbleInn conversation.On this same Monday, La Freniere came up to employee Mitchell and asked,-"How did theunionmeeting go?"When Mitchell asked, "What union meeting?"La Freniere replied, "I know all about itManuel [Rangel] told me."At this pointRandy Ball came along. Referring to Mitchell and to Rangel, the latter at this time.also being in the vicinity, La Freniere told Ball, "You see that Manual and Altonmake shoes like the samples or I will fire them both myself."Approximately 2 weeks later, and at a time when Rangel was back repairingcripples, Rangel approached La Freniere and said that he was to remind him aboutbeing raised from $1 35 to $1.50 for the job of repairing cripples. La Freniere repliedthat he "did not think" he would give him the raise because he had been attendingunion meetings.6. In the early part of February 1964, Foreman William La Freniere told employ-ees John Andrews and Jerome Binfet during the lunch period that they could not-solicit anywhere on company property, including the parking lot as well as the plant,or they would be discharged.45When Andrews asked La Fremere what he meant by-"no solicitation," La Freniere replied "Talking people into your way of thinking."7.Employee Terry W. English testified that La Freniere spoke to him about the'Union on three or four occasions in the first part of 1964.46On one such occasionLa Freniere asked him "who was pushing the union so hard." English refused to-divulge anynames.On another occasion La Freniere told English that he could notsolicit for the Union during break periods "or any time we was on Wolverine Com-pany grounds."Although mygeneralconclusions concerning the Section 8(a)(1) allegations are-statedin a later sectionof this decision, I deem it necessary here to refer to the allega-tionin paragraph 8(1) of the complaint that, "About January and February, 1964,Respondent, by its agent La Freniere, forbade its employees at its Ithaca plant to-engage inactivities on behalf of Allied [the Union] during nonworking time onRespondent's property."Clearly, this allegation in the complaint is fully supportedby credited and undenied testimony, set forth above, to the effect that La Freniere infactmade such statements to employees John Andrews, Jerome Binfet, and TerryEnglish.Accordingly, I find that Respondent thereby violated Section 8(a)(1) ofthe Act, for it is well settled that, absent special circumstances not present here, an.employer may not prohibitsolicitationon company property during the employees'nonworking time 47However, it should be mentioned here that the General Counselintroduced evidence showing that Earl Fortney, a former foreman but a non--supervisory employee at all time material herein, circulated an antiunion letter at theplant, attached to which was a form providing for a request to withdraw signedauthorization cards.Fortney testified that he prepared and circulated these.documents at his own behest without any assistance from the Respondent and thereisno evidenceto the contrary.When queried by me as to the purpose of this evi-dence,the General Counsel merely stated it related to the allegation in the complaintquoted above and then vaguely added "the question of disparity in treatment."How-ever,since thereis no allegation in the complaint concerning a disparity of treatment,'Ishallmake no findingin this regard.48As to the allegation alleged in paragraph8(1), it has beenfound that other evidence amply sustains this allegation.45The substantially corroborative and uncontroverted testimony of Andrews and Binfet.Andrews credibly testified that at the time of this conversation he had union authoriza-tion cards in his front shirt pocket which were visibly displayed.40Although English could not recall the dates, he otherwise impressed me as a credible-witness.Moreover, his testimony concerning the matters related herein is undenied.47The General Counsel does not attack the Respondent's solicitation rule as it is setforth in the 'employees' handbook.Since this rule apparently prohibits solicitation.during the employees' working time only, it apparently is validBut even assuming thevalidity of this rule, the violation found above is predicated upon the foreman's oralamplification of the ruleSeeMontgomery Ward & Co., Inc.,145 NLRB 846.48 In any event, the evidence concerning this matter is borderline.While Fortney'scirculation of the antiunion letter at the plant appears to have been open and wide--spread and possibly could warrant the inference that it was thereby condoned by the'Respondent it is equally true that Fortney testified without contradiction that he was-told by the foreman that he could distribute the letters only duringhis off-work hours,-"the same as the ones trying to get unionsigners "-- WOLVERINE SHOE & TANNING CORPORATION3232.Alleged discrimination at the Ithaca planta. Jerome BznfetJerome Binfet was employed by the Respondent as a cutter in the cutting depart-ment from March 19, 1962, until February 21, 1964, when he was discharged. TheRespondent concedes that Binfet was a good worker-in fact, his piecework earningsreflect that he was one of the higher paid production employees. Buffet worked underthe immediate and alternate supervision of Foreman Walter Rosenberry and Floor-lady Elogene Cowdrey.The latter were subordinate to Myrle May, the nightsuperintendent.There is no question but that Binfet, who signed a union card early in the campaign,was one of the most active union supporters at the Ithaca plant.His activities, whichbegan in December 1963, and continued until his discharge, included the passing outof union authorization cards to other employees before and after work on companyproperty and the attending of all but one of the union meetings.There is also no question but that Respondent had knowledge of Binfet being anactive union adherent. In January 1964, Binfet became involved in a discussionabout the Union while in a tavern with Foremen La Fremere, Merv Paradise, andJerry Schaub.According to Binfet's undenied and credited testimony, La Fremerefinally told him, "I will have to get you aside some place and give you some serioustalking to, because these people are feeding you nothing but a bunch of bull, buf-faloing you about the Union, a bunch of nothing that is true " Further, and as notedin the preceding section, in about the first or second week in February, ForemanLa Freniere told Binfet and employee John Andrews that any employees caughtsolicitingon company property, including the parking lot, would be fired. Furtherevidence of company knowledge of Binfet's union activities and its antipathy towardthis particular employee by reason thereof is noted in proper sequence below.Constance Binfet, an office employee at the Ithaca plant and Jerome Binfet's wife,was discharged on February 7, 1964, without being given any reason by the Respond-ent.As reflected hereinafter, it is found that Mrs. Binfet was discharged in violationof Section 8(a)(3) of the Act. Binfet testified without contradiction that when hereported to work on the night of his wife's discharge (she worked on the day shift)four foremen stood around him and watched him closely-these were ForemenLa Freniere, Jerry Schaub, Merv Paradise, and Myrle May, the latter the night plantsuperintendent.Later that evening, during a break period, Binfet went to the lastingdepartment and spoke to several employees about his wife's discharge.ObservingForeman La Freniere in the vicinity, Binfet turned to him and asked why his wifewas fired.The foreman replied that he did not know. Binfet began to insist that hein fact did know, but at this point the break period ended.According to Binfet'sundenied and credited testimony, he started to walk back to his department withLa Fremere at his side when suddenly La Freniere spoke up and said,"You know,we heard you were one of the ringleaders."It is undisputed that Respondent never made known to either of the Binfets thereason for Mrs. Binfet's discharge.On February 10, after the night shift had ended,Binfet went up to Plant Manager Carl Shaver who stood in a hallway locking up theplant.With him at this time were employees John Andrews and Howard Kenny.Binfet asked Shaver the reason for his wife's discharge.Shaver said there was noreason.Binfet said there had to be a reason. Shaver answered that whatever thereason, he did not have to tell Binfet. Binfet persisted and said that Shaver "wouldhave to tell somebody." Shaver's response was, "Well, Jerry, I am not going to tellyou."At this point, as Shaver started to walk away, Binfet stated to Shaver, "Youknow, I ought to take that damn necktie and wrap it around your neck." Shaverresponded by doubling up his fist and saying that "He should come on and try it."At this point employee Kenny grabbed Binfet by the arm and suggested they leave.With this Binfet and the two employees left the plant 49 The following day Binfet wasgiven a warning notice for his conduct of threatening Shaver on the evening before.1While there is no substantial dispute as to the conversation between Binfet andShaver on this occasion,there is a difference in Binfet'sversion from that of the othertwo employees as to how the incident began.Binfet testified that they"bumped into"Shaver as they were leaving the plant, whereas Kenny and. Andrews testified that theyhad first gone to the parking lot but then went back into the plant to seek out Shaver,this for the express purpose of ascertaining from Shaver the reason for Mrs Binfet'sdischargeWhile I am inclined to believe the version given by Kenny and Andrews inthis regard,I do not regard this as determinative of the issue of Binfet's discharge.Thefact is that Binfet conceded that be threatened to wrap Shaver's tie around his neck 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeveral days later (or about 4 or 5 days before Binfet's discharge) Foreman Rosen-berry approached Binfet and asked why he was not in favor of a grievance com-mittee.50Binfet replied that he was not in favor of a grievance committee becausehe did not think it would work and that if the employees chose to select a grievancecommittee, the Company would fire apyone who mentioned the word "union."We turn now to an incident which I must assume is asserted by the Respondentas a reason for Binfet's discharge. I say assume because, as will be noted, Respondentwitnesses gave evasive, undetailed, and a hodge-podge of reasons for his termination.Imust further emphasize that the exact date of this incident was not established inthe record.Binfet testified that it occurred in the early part of February.PlantManager Carl Shaver testified that he was told about the incident about a week afterthe incident of February 10.Even if Shaver be given the benefit of the doubt andhis testimony to this effect be accepted, this would place the incident as havingoccurred at least 4 days prior to Binfet's discharge.Now to the incident.51Afterthe dinner hour on the evening in question, employee Sharon Ballinger, who workedin the cutting department, found two union cards in her lunch basket.These cardswere placed there by Louis Harrier, an employee who also worked in the cuttingroom.52Ballinger accused Binfet of having taken this action, but Binfet told herthat he did not put the cards in her lunch basket.However, Ballinger continued toaccuse Binfet, whereupon Binfet asked if she intended to sign a card and mail it in.She answered that it was none of his business. Binfet told her "not to feel so grouchyabout it."According to Binfet, about this time "the kids around there startedteasingher." 53After Sharon had some further conversation with employees Louis Harrierand Joann Ebright, she finally complained to Rosenberry.According to Rosenberry,Ballinger told him that Binfet was annoying her "about the Union ... about joiningthe Union."However, Rosenberry testified that he did not question her about whatwas bothering her because, as he testified, "She was a little distraught and partly, inmy own mind, I attributed that, to some extent, to her condition." (Ballinger hadreturned to work after a recent pregnancy.) In any event, Rosenberry said he tookBallinger back to work and told Binfet to leave her alone.According to Binfet (whotold Rosenberry he was not pestering Ballinger), Rosenberry at this time also toldJoann Ebright not to talk to Ballinger.A little later in the evening, according to thecredited testimony of Binfet, Joann Ebright once again said something to Ballinger.Ballinger at this point began to cry and went to the restroom. She then again wentto Rosenberry and told him she could not continue working.Rosenberry took her tothe coffee room where she waited for her husband until he finished work 54 It maybe stated here that no supervisor ever spoke to Binfet about this incident again atany time prior to his discharge.On February 19, which was the last day he worked at the plant, Binfet approachedForeman Rosenberry, told him that employee Earl Fortney had written an openantiunion letter and posted it in the racks in the shop, and asked Fortney, "Why Ican't write an open letter of things for the Union, what the Union can do for us andpass them all over the shop and pass them out to people." Rosenberry answered thathe could do so as long as it was on his own time. Binfet thereupon told Rosenberry,"All right, tomorrow night I will have about 500 copies and be sure everyone getsthem."On the following day, February 20, Binfet stayed home because of illness.55Uponreporting to work thenextday, February 21, Binfet was summoned to the office byRosenberry.Present in addition to Rosenberry were Plant Manager Carl Shaver,so Itmay be noted that about this time employee Earl Fortney was proposing to theemployees that they have a grievance committee rather than the Union."Respondent's answer, beyond a general denial of having violated the Act, merelystated that the alleged discriminatees were terminated "for onereasonor another."Atthe outset of the hearing, counsel for the Respondent,declined to disclose the reasons forthe discharge of the various discriminatees.The testimony concerning the above incidentwas brought out primarily through the General Counsel's direct examination of Binfet,apparently in anticipation that it would be asserted as a reason for Binfet's discharge.51 The credited testimony of Harrier.53Ballinger was not called as a witness and did not testify.54Binfet also testified concerning a conversation he had later that evening withRosenberry and Ballinger's husband.However, I will not burden this report with thisconversation since no Respondent witness testified concerning it nor did any Respondentwitness attribute this conversation as having any bearing upon Binfet's discharge.cs Respondent concedes that his absence on this occasion played no part in his discharge. WOLVERINE SHOE & TANNING CORPORATION325Night Superintendent Myrle May, and Foreman William La Freniere.May handedBinfet his final check and stated that he was no longer needed. Binfet asked for areason, but May said there was no reason.When Binfet persisted, May finally statedthat his "conduct hadn't been too good the last couple of months." Thus Binfet'stermination.Respondent's reasons for the discharge of Binfet do not stand up under scrutiny.Referring first to Respondent's brief, Respondent terminates its discussion of Binfet'sdischarge by relating its version of the Sharon Ballinger incident.This is followedby the simple conclusionary statement that "The Company at this time [the time ofthe Ballinger incident] felt that Binfet's continued misconduct could no longer betolerated and therefore terminated his employment "The fact is, however, that theBallinger incident occurred at least 4 days or more prior to Binfet's discharge.Respondent offered no reason whatsoever as to why, if this in fact constituted the realreason for the discharge, it postponed taking this action until 4 or more days afterthe incident occurred. In short, and also in view of the testimony of Respondent'switnesses which I turn to now, I am convinced that the Ballinger incident was but anafterthought and was not the real reason for the termination.Myrle May, the night superintendent, testified that it washisdecision to dischargeBinfet.But when queried as to the reasons for this discharge, May's testimony ismost vague, generalized, unspecific, and in many respects incredulous.Thus,Maytestified that in latter January or early February he received reports from FloorladyCowdrey that Binfet was talking to other people while at work, "bothering them andpestering them."Beyond this hearsay testimony he did not elaborate.Mrs. Cowdreydid not testify.May next stated that he was absent from the plant during the firstpart of February, but that Plant Manager Dewey Hutson "filled him in" upon hisreturn and told him that he (Hutson) had learned from Shaver that Binfet was"still interfering with other employees "Hutson, who as plant manager over all ofRespondent's plants was in the top supervisory hierarchy, did not testify. In anyevent,May testified that upon being so apprised by Hutson (hearsay upon hearsay),he called Binfet into his office and terminated himWith reference to the reportshe allegedly received from Mrs. Cowdrey, May testified that she did not disclosewhat Binfet was talking about to the other employees.But more important, notonly did May deny he knew anything about Binfet's union activities or inclinations.he further denied that he ever received any reports from Cowdrey, Rosenberry, orany other supervisor to the effect that Binfet was talking union to the other employ-ees.This testimony by May was completely contradicted by other of Respondent'sown supervisory witnessesThus, Foreman Rosenberry, who testified that Ballingerreported to him that Binfet was annoying her about joining the Union, testifiedalso that he reported all the details of this Ballinger incident to May.Further,PlantManager Shaver also testified that May had been made aware of the Ballingerincident prior to Binfet's termination.The testimony of Plant Manager Shaver concerning Binfet's discharge, alreadyshown to have been at odds with that of May's, was equally confusing and uncon-vincingShaver testified that the decision to discharge Binfet was made by himself,Hutson, and May, but that he told May, "He's working for you.You take care ofhim."Although he testified that Rosenberry reported the Ballinger incident to him,he testified on direct examination that Rosenberry only told him that Binfet was"pestering" her, but that he could not recall that Rosenberry told him any moredetails of the incident.On cross-examination, Shaver testified that he heard thatcards had been placed in Ballinger's dinner pail and that Binfet was "egging her"about this.When queried as to how he received this information, Shaver testifiedonly that, "It come up through the shop there. I don't just recall who spoke to meabout it."Significantly, Rosenberry, the only supervisor directly involved in theBallinger incident, testified that Ballinger did not tell him about finding union cardsin her lunch basket until a few days before the hearing in this case.56Upon all of the evidence, I conclude and find that Binfet was discharged becauseof his union activities in violation of Section 8(a)(1) and (3) of the Act.Myrejection of Respondent's defenses, including the testimony of the supervisors involved,ae Although the question which adduced this testimony referred to "union cards in herpurse," it is obvious, and I find, that the question referred to the cards found in Bal-linger's dinner bucket and that it was so understood by Rosenberry 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas been set forth above and need not be reiterated here.57 The fact is, not only hasRespondent's hostility to the Union been shown throughout this Decision, but thereisdirect evidence that Binfet, known by it to be a leading union adherent at theIthaca plant, was for this reason a particular thorn in Respondent's side.Withoutrestating all of the evidence in this regard, suffice it to refer to the occasion of Mrs.Binfet's discharge when Foreman La Freniere told Binfet, "You know, we heard youwere one of the ringleaders."This incident occurred but 2 weeks before Binfet'sdischarge.Moreover, it will be recalled that it was on the last day that he workedat the plant that Binfet advised Foreman Rosenberry of his intention to draft a pro-union letter and to circularize it among the employees.Whether or not this wasthe straw that broke the camel's back as far as the Respondent is concerned, theweight of the evidence leaves no doubt, as I have found, that Binfet was dischargedbecause of his union activities.58b.Constance BinfetConstance Binfet, the wife of Jerome Binfet, was employed with the Respondentas a payroll clerk from July 10, 1962, until February 7, 1964.Under the supervision,ofWilma Ecker, she worked with two other girls on the day shift.Two femalepayroll clerks also worked on the night shift. It is undisputed that Mrs. Binfet did'not take any part in the union organizing campaign. In fact, the Union was notseeking to organize the payroll office staff 59Mrs. Binfet testified that in November or December 1963, she and the other girlswere taken to the office of Plant Manager Shaver where they were told that "anythingin the office was confidential and should not leave the office "On this occasionShaver also stated that he did not care whether or not they worked for the Unionor how they felt about the Union because "he knew the majority of the shop wasn'tfor it."On February 7, 1964, Mrs. Binfet attended a special luncheon for one of the girls.At the end of the day she was called into Shaver's office. Shaver handed her herpaycheck and simply told her that, "We don't need you anymore "When Mrs.Binfet asked the reason for her discharge, Shaver shrugged his shoulders and said"there wasn't any reason "Mrs. Binfet answered that "it was a damn poor wayto run the place" and walked out. It is undisputed that Mrs. Binfet was never given.any reason for her discharge.At the hearing and in its brief the Respondent asserts that Mrs. Binfet was dis-charged because she was suspected of leaking payroll information to the Union.60As noted below, the unbelieveable testimony of Shaver concerning Mrs. Binfet'sdischarge does not support even this contention.But first, I find from the creditedtestimony of Mrs. Binfet that she in fact never did disclose any payroll or any otheroffice information or data to any outside party-nor is there any evidence whatso-ever to indicate that in fact she ever leaked any information to the Union.67Although I certainly do not excuse Binfet or any of the other employees for theirconduct in the Ballinger incident, the fact is that Respondent condoned this conduct bynot taking any further action other than Rosenberry's talking to the employees on thenight in question.Moreover, Rosenberry was aware that other employees beside Binfetwere involved in the incident.Thus, employee Harrier testified without contradictiomthat "Rosenberry came backand tolditsnot to talk to her about the Union any more "Likewise, Binfet testified that Rosenberry came back and cautioned employee Joann,Ebright about the matter.Yet, and notwithstanding the involvement of these otheremployees, it is clear that Respondent took no further action as to any of them.69Binfet testified without contradiction that he ushered with La Freniere at churchon the Sunday following his discharge and that La Freniere on this occasion teased him,about the Union and asked him how the Union was "coming on." It having been foundthat Binfet at this time retained his status as an employee of the Respondent, I findthat this conduct of La Freniere's constituted an independent violation of Section 8(a) (1)of the Act.69I have nothing from the General Counsel, on the record or otherwise, as to histheory ofBinfet's case.60 In discussingthis case, I do so under the assumption that the unauthorized "leak-ing out" of confidential information is an unprotected activityIt follows that if thisfactual defense be sustained, especially where, as here, Binfet did not engage in anyprotected A41pa activity, her discharge would not be in violationof Section 8(a) (3) ofthe Act, WOLVERINE SHOE & TANNING CORPORATION327Shaver testified that he and Plants Manager Dewey Hutson decided to dischargeMrs. Binfet "there was just confidential information going out of the office ' andthat "because the information I got back pointed to her." As to this alleged informa-tion leak, Shaver's only explanation was, "I heard that they had a list of 480 names."He did not testify as to the source of this alleged intoiinationThe sequence ofShaver's testimony now becomes important.On direct examination, and immediatelyfollowing his testimony that Mrs. Binfet was discharged because she was suspectedof leaking out information, Shaver was asked this question: "Why did you think itwas Mrs. Binfet [who was leaking out the information]?" In response to this ques-tion, Shaver referred to an occasion when Jerome Binfet came to him and askedwhy he was not being paid time and one-half on a Saturday, as were some otheremployees who worked that day.6'Continuing, Shaver testified that Binfet musthave received this information in advance because the checks had not been dis-tributed at the time Binfet spoke to him about the matter.However, when queriedabout this incident later in his testimony, it came to light that this conversation withJerome Binfet had occurred on October 20, 1963, which was approximately 31/2months prior to Mrs. Binfet's discharge.This incident, it must be emphasized, wasthe sole reason which Shaver could give in support of his asseition that he suspectedMrs. Binfet of leaking information.That Shaver would suddenly discharge Con-stance Binfet based upon a suspicion that allegedly had occurred some 3i/2 monthsprior thereto is utterly beyond belief. In fact, near the conclusion of his testimonyShaver was asked the following:TRIAL EXAMINER'Was there anything new that came to your attention onFebruary 6th, or right at the time of her discharge, that made you discharge herat that particular time?The WITNESS. Not to my knowledge.In short, I do not credit Shaver's explanation as to the reason for Mrs. Binfet'sdischarge and find that at best it was a pretext or an afterthought.e°What then was the real reason for Mrs. Binfet's discharge?Upon a considerationof all the evidence in this case, particularly that pertaining to the discharge of Mrs.Binfet's husband as set forth in the preceding section, I am convinced and find thatMrs. Binfet was discharged as a lesson to her husband and for the purpose ofdeterring him from engaging in any further union activities.63As heretofore related,Respondent not only was waging a broad and unlawful antiunion campaign at thetime of Mrs. Binfet's discharge, but, as set out in the preceding section, at this timeitalso was aware that her husband was an active union adherent. But the link hereis even more definiteThus it will be recalled that four foremen stood near JeromeBinfet and watched him in the early evening of his wife's dischargeBut of greaterrevelation is Binfet's conversation with Foreman La Freniere later that evening whenhe asked the foreman the reason for Mrs. Bmfet's discharge.While La Frenierefirst evaded the question, he finally responded saying, "You know, we heard you wereone of the ring leaders." I can but regard this response as tantamount to an admis-sion that Constance Binfet was discharged for the reason herein foundIn sum, I find that Constance Binfet was discharged for the purpose of discourag-ing union activities in violation of Section 8(a)(3) of the Act, and that by suchconduct Respondent also restrained and coerced its employees in the exercise of therights guaranteed them in Section 7 of the Act, thereby violating Section 8(a)(1)thereof.64c.Earl R. ElliottThe complaint alleges that Earl Elliott was discharged on March 6, 1964, inviolation of Section 8(a)(3) of the Act.The evidence does not support thisallegation.6i Respondent does not pay time and one-half on Saturday If employees are absentduring the week.It appears that Binfet was out 1 day that week,as apparently werethe others to whom he referred.62 Plants Manager Dewey, named by Shaver as participating in the decision to terminateBinfet, did not testify.63 It is possible that Respondent may have regarded itself immune from any unfairlabor practices when it discharged Binfet inasmuch as she had not engaged in anyunion or concerted activities.However,my conclusions which follow are not predicatedupon this speculation.e4 For an analogous situation, seeMurrayGolub,et at., d/b/a Golub Bros. Concessions,140 NLRB 120. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDElliottwas employed by the Respondent on February 1, 1961, and last workedas heel assembler in the lasting department.Although Elliott signed a union cardon November 2, 1963, he did not otherwise participate in the organizational cam-paign.While there is no evidence that Respondent had any knowledge that Elliotthad signed a card or was at all interested in the organizing campaign, Elliott testifiedthat about a week prior to his termination he told Foreman La Freniere that he didnot belong to the Union which was organizing at the plant but that at one time inthe past he had belonged to a Teamster's local.Elliott conceded that he volunteeredthis information to the foreman as he walked down the aisle and that the foremancontinued on without comment.The evidence is clear, indeed Elliott admitted, that within the last year he hadbecome involved in several arguments with other employees and that he had engagedin fisticuffs with employee Butch Kench. It is undisputed that in November hereceived an oral warning from Superintendent May about his inability to get alongwith other employees. In March 1963, Elliott received a written warning slip forarguing and fighting.Further, the credible evidence reflects that during the weekpreceding his termination he became involved in arguments with at least threedifferent employees.All this culminated with an altercation Elliott had withemployee Kench on the evening of his termination.This argument involved arack of shoes on which Kench had begun to work. Although Kench explained thatthiswas his own rack and that he had begun to work with it, Elliott persisted inphysically trying to take the rack away from KenchForeman La Freniere cameup to intervene and told Elliott that he had been causing trouble all week.At thispoint Elliott told La Freniere, "If you don't like it, you can go get my check" 65La Fremere then departed and had Elliott's paycheck made out.When he returnedto present it to him, Elliott stated that he did not want to quit.However, LaFreniere told Elliott that it was too late now-and with this Elliott was terminated.Apparently the General Counsel contends that Elliott was discharged because ofhis statement to La Freniere that he had belonged to a union in the past. I findthe evidence insufficient to support this contention.As noted Elliott was not activein the current organizational campaign and there is no evidence that Respondentsuspected him of any such activity. In fact, Elliott told La Freniere that he did notbelong to the organizing unionMoreover, from my observation of Elliott it wasapparent to me that the Respondent had little to fear that Elliott would have anyinfluence among the other employees one way or the other. I do not believe thathis remark to La Freniere had any bearing upon his dischargeAs indicated above,Elliott had caused considerable disturbance among the employees with his quarrelingand fighting.Indeed, the termination of Elliott occurred spontaneously with hisaltercation with employee Kench,66 a factor which in itself is strongly indicative thatthe termination was of nondiscriminatory characterIfind and conclude thatRespondent did not violate Section 8(a)(1) and (3) of the Act by its terminationof Elliott and I shall recommend that this allegation be dismissed.dMarguerite GrahamThe complaint alleges that "On March 12, 1964, Respondent informed MargueriteGraham, an employee at its Ithaca plant, that she would not be considered for, norbe transferred to, a higher-paying job; namely, eyeleting, when such a job becameavailable."The conclusionary paragraphs of the complaint allege that the Respond-ent thereby violated Section 8(a)(1) and (3) of the Act, although at the hearingthe General Counsel stated, "As to whether or not she is technically an 8(a)(3) Idon't know. I do know that we are asking in our remedy that she be given prefer-ence for the next job opening in eyeletting.1167Imight state at the outset that while I do not question Graham's credibility,68she was a voluble and rambling witness and I have considerable difficulty in piecingtogether certain aspects of her testimony.Graham started with the Respondent on February 2, 1962, and first worked on ajob called "skiving" in the fitting department.At some later point in her employ-eaThere isno dispute as to what occurred on this occasion, La Freniere's version beingsubstantially the same as Elliott's.11The evidence is clear, and I find, that Elliott was at fault for this altercation87Without benefit of brief, I have no way of knowing General Counsel's theory inthis regard.In fact, here testimony in pertinent part is largely undenied WOLVERINE SHOE & TANNING CORPORATION329ment she was placed on a job called eyeletting, a higher paying job.However, itappears she was put on this job to replace one Betty Baker, who was on a leave ofabsence due to an injury. It further appears that when Baker returned, Grahamwas transferred back to her job of skiving, where apparently she made less money.I shall not dwell on this transfer because the General Counsel at the hearing specif-ically disavowed any contention that this transfer was of a discriminatory character.Graham, who protested her transfer from the eyeletting job, testified that her fore-man, Dewey Smith, spoke to her about the Union on several occasions. She specif-ically referred to a conversation which occurred with Smith in the lunchroom onMarch 10, 1964.Graham's testimony concerning this conversation, however, camein on a piecemeal basis and she shifted her testimony as to the sequence of -theevents discussed. In any event, her testimony began as follows: "He said that theywere hiring a lot of new girls, and there were openings in different jobs, and if Iwasn't satisfied with my job on skiving that I had a choice then to go on to someother jobs.He named a few.We discussed wages [etc.]"Apparently later in theconversation, according to Graham, Smith stated, "The trouble with you is that youjustwant your eyeletting job back.With your attitude lately I wouldn't for theworld put you back on eyeletting."Graham further testified that at some pointduring the conversation, and her testimony here shifted as to when it occurred,Smith stated that he had heard she signed a union card and asked her if she did.She replied that she would not answer the question.The conversation ended.Graham testified, with Smith telling her that she had been a nice girl who wasalways smiling and that he would like to see "some more of those smiles."While the matter is not above suspicion, I find that Graham's testimony does notsupport theallegationin the complaint as set forth above. In view of Graham'srather confusing testimony, I agree with Respondent's contention that Smith's com-ment concerning Graham's attitude very well could have been in reference to herattitude toward her job.69At the very least, any inference that Smith referred toany union activity on Graham's behalf is no greater than the inference that hereferred to her job complaints.Moreover, there is no evidence that Respondent hadany eyeleting job available at the time of the above conversation. I credit Smith'stestimony to the effect that he would give Graham due consideration for any eye-leting job that would occur in the future.I do, however, find that Smith's questioning of Graham as to whether she signeda union card to be in violation of Section 8(a)(1) of the Act.C. Conclusions of law as to Section 8(aXl)I have hereinbefore set forth the incidents wherein I have found the Respondentto have engaged in conduct violative of Section 8(a)(1) of the Act. It is foundthat such conduct consisted of the following: coercively interrogating employeesrespecting their union activities, sympathies, and desires; threatening employeesbecause of their union activities, sympathies, and desires; promising employees eco-nomic benefits to induce them from refraining in engaging in union activities; 70engaging in surveillance of the union activities of its employees; 71 giving the employ-ees the impression that their union activities were under surveillance; soliciting theservices of employees to spy upon the union activities of their fellow employees(attendance at union meetings) and to report such information to the Respondent;and orally advising employees that they may not engage in union activities on com-pany property during their nonworking time.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.69There is other testimony, which need not be detailed here, that Graham complainedto Smith about her transfer from the eyeletting job.As noted, there is no contentionthat this was a discriminatory transfer.vu The La Freniere-Rangel incident of March 14. 1964.i1As admitted by Supervisor Lowell Gurner to employee Leonard Potter in Sep-tember 1963. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYRespondent having been found to have engaged in unfair labor practices, it willbe recommended that it cease and desist from them, under a broad decision, sincethe nature of the conduct goes "to the very heart of the Act."N.L.R.B. v. EntwistleMfg. Co.,120 F. 2d532,536 (C.A. 4) It will also be recommended that Respond-ent take the requisite remedial action of offering immediate and full reinstatementto the six discriminatorily discharged employees to their former or substantiallyequivalent positions(The Case National Bank of the City of New Yolk, San Juan,Puerto Rico, Branch,65 NLRB 827), without loss of seniority and other rights orprivileges, to make them whole, with interest, for the pay they lost because of theirdischarges(F.W. Woolworth Company,90 NLRB 289;IsisPlumbing & HeatingCo., 138 NLRB 716), and post appropriate notices.Upon the basis of the foregoing findings of fact, and upon the entire record inthis proceeding, I make the following:CONCLUSION OF LAW1.Wolverine Shoe & Tanning Corporationisanemployer within the meaning ofSection 2(2) of the Act and is engaged in commerce within the meaning of Section2(6) and (7) of the Act.2American Federation of Labor-Congress of Industrial Organizations and Inter-national Union, Allied IndustrialWorkers of America, AFL-CIO, are labor orga-nizationswithin the meaning of Section 2(5) of the Act3.By coercively interrogating employees respecting their union activities, sym-pathies, and desires; by threatening employees because of their union activities,sympathies, and desires; by promising employees economic benefits to induce themfrom refraining in engaging in union activities; by engaging in surveillance of theunion activities of its employees: by giving the employees the impression that theirunion activities are under surveillance; by soliciting the services of employees to spyupon the union activities of their fellow employees and to report such informationback to the Respondent; and by orally advising employees that they may not engagein union activities on company property during their nonworking time, Respondenthas interfered with, restrained, and coerced employees in the exercise of rights guar-anteed them by Section 7 of the Act, and has thereby engaged in unfair labor prac-tices in violation of Section 8 (a) (1) of the Act.4.By discharging James A. Skibinski, Duane A. Miller, Robert E. Splane, Dale R.Loree, Constance Binfet, and Jerome Binfet because of their union activities andtheir support of the Union, Respondent discriminated in respect to their hire and'tenure of employment, discouraging membership in the Union, and thereby engaged-in unfair labor practices within the meaning of Section 8(a)(1) and (3) of the Act5The above unfair labor practices affect commerce within the meaning of Section2(6) and (7) of the Act.6.Respondent has not discriminated against Earl Elliott or Marguerite Grahamin violation of Section 8(a) (3) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and theentire record in this proceeding, and pursuant to Section 10(c) of the National LaborRelations Act, as amended, I recommend that the Respondent, Wolverine Shoe &Tanning Corporation, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against employees because of mem-bership, support, or activity on behalf of American Federation of Labor-Congress ofIndustrial Organizations; International Union, Allied Industrial Workers of America,AFL-CIO; or any other labor organization.(b) Interrogating employees respecting their union activities, sympathies, anddesires, threatening employees because of their union activities, sympathies, anddesires; promising employees economic benefits to induce them from refraining andengagingin union activities; engaging in surveillance of employees' union activities;giving employees the impression that their union activities are under surveillance,solicitingservices of employees to spy upon the union activities of their fellowemployees and to report such information back to the Respondent; and advisingemployees that they may not engage in union activities on company property duringtheir nonworking time. WOLVERINE SHOE & TANNING CORPORATION331(c) In any other manner interfering with, restraining, or coercing employees inthe right to self-organization, to form, join, or assist any labor organization, to bar-gain collectively through representatives of their own choosing, to engage in con-certed activities for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities, except to the extent that suchrightmay be affected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which it is found will effectuate the poli-cies of the Act.(a)Offer immediate and full reinstatement to James A. Skibinski, Duane A.Miller,Robert E. Splane, Dale R. Loree, Constance Binfet, and Jerome Binfet totheir former or substantially equivalent positions, without loss of seniority or otherrights and privileges, and make them whole, with interest, for the losses in pay sus-tained by reason of their discharge in the manner set forth in the section entitled"The Remedy."(b)Notify any of the above-named employees if presently serving in the ArmedForces of the United States of their right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records relevant to compliancewith the backpay and reinstatement provisions as provided herein.(d) Post at its plants in Rockford and Ithaca, Michigan, copies of the attachednotice marked "Appendix." 72Copies of such notice, to be furnished by the RegionalDirector for Region 7, shall, after being duly signed by Respondent's representative,be posted immediately upon receipt thereof, and be maintained by it for a periodof 60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director for Region 7, in writing, within 20 days fromthe date of the receipt of this Decision, what steps the Respondent has taken tocomply herewith 73It is further recommended that the complaint be dismissed as to any unfair laborpractices which are alleged but not herein found.ii If this Recommended Order is adopted by the Board, the words "the Decision andOrder" shall be substituted for the words "the Decision and Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order be enforcedby a decree of it United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Oider"731n the event that this Recommended Order is adopted by the Board, the writtennotification will be within 10 days from the Order, In the event of court enforcement,itwill be 10 days from decree.APPENDIXNOTICE TO ALL EMPLOYEESThe Decision and Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that.WE WILL NOT discourage membership of our employees in American Feder-ation of Labor-Congress of Industrial Organizations, or International Union,Allied IndustrialWorkers of America, AFL-CIO, or any other labor organiza-tion, by discriminating in any manner in regard to hire, tenure, or any otherterm or condition of employment, except as authorized in Section 8(a)(3) ofthe Act.WE WILL NOT threaten our employees with reprisals because of their unionactivities.WE WILL NOT question any of our employees regarding their attendance atany union meeting or otherwise coercively question them concerning theirunionactivities, sympathies, or desires.WE WILL NOT solicit the services of any of our employees to spyupon theunionactivities of their fellow employees, 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTengage insurveillance of union meetings of our employees orcreate the impressionthatweare engagingin and have engaged in suchsurveillance.WE WILL NOT promise our employees economic benefits for the purpose ofinducing them not toengage inunion activities.WE WILL NOT tell our employees that they may not engage in union activitieson company property during their nonworking time.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the right to self-organization, to form, join, or assist the above-named or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, to engage in concerted activities for the pur-pose of collectively bargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent that such right may bean agreement requiringmembership in a labor organization as a condition ofemployment, in conformity with Section 8(a)(3) of the Act.WE WILL offer to the following employees immediate and full reinstatementto their former or substantially equivalent positions, without prejudice to theirseniority and other rights and privileges, and make them whole for any lossof pay they may have suffered by reason of the discrimination against them:James A. SkibinskiDuane A. MillerRobert E.SplaneDale R. LoreeConstance BinfetJerome BinfetAll our employees are free to become or remain, or to refrain from becoming orremaining, members of the above-named or any other labor organizations.WOLVERINE SHOE & TANNING CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 500 BookBuilding, 1249 Washington Boulevard, Detroit, Michigan, Telephone No. 226-3210,if they have any questions concerning this notice or compliance with its provisions.Perl PillowCo. andInternational Union of United Brewery,Flour,Cereal,Soft Drink & Distillery Workers of America,AFL-CIO.Case No. 23-CA-1756.April 30, 1965DECISION AND ORDEROn December 22,1964, Trial Examiner Thomas S. Wilson issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the Act, and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth in theattached Trial Examiner's Decision.Thereafter, the Respondent filedexceptions to the Decision and a supporting brief, and counsel for theGeneral Counsel filed a brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board has152 NLRB No. 20.